Citation Nr: 0831292	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart condition, to 
include atrial fibrillation and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's chronic atrial fibrillation, coronary artery 
disease, and status post myocardial infarction with cardiac 
catheter with stent placement are not etiologically related 
to service.


CONCLUSION OF LAW

The veteran's claimed heart condition, to include atrial 
fibrillation and coronary artery disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Missing service treatment records

Certain of the veteran's service treatment records may be 
missing.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

While it is unfortunate that the veteran's complete service 
treatment records may be unavailable, the appeal must be 
decided on the evidence of record; the Board's analysis has 
been undertaken with this heightened duty in mind.  As will 
be discussed below there are of record a number of service 
treatment records, including, crucially, a summary page of 
the veteran's hospitalization in November 1966 and the 
veteran's medical examination in April 1968, shortly before 
the veteran's separation from service. 

History and Analysis

The veteran contends that his current heart condition is 
related to his active military service.  The veteran reports 
that he had an allergic reaction to food in service and was 
given a shot of penicillin, which caused anaphylactic shock 
and a coma.  The veteran believes this was the cause of his 
heart condition.  

The available service treatment records contain copies of his 
induction and separation examinations from service.  Both are 
negative for any complaint, treatment, diagnosis or history 
of any heart trouble.  In addition, there is a November 1966 
report that summarizes the veteran's admission for nine days 
in Irwin Army Hospital at Fort Riley, Kansas.  The records 
indicate that the veteran was diagnosed with dysphonia plica 
ventriculosis and urticaria, body, generalized, probably 
allergic reaction to aspirin.  Earlier service treatment 
documents contain warnings that the veteran was allergic to 
penicillin.  

The veteran has submitted copies of medical articles that 
show a potential link between cardiac arrhythmia and 
allergies, as well as the effect of adrenalin and its drug 
interaction and precautions.  The fact the various literature 
discusses a potential link between cardiac arrhythmia and 
allergies, as well as the effect of adrenalin and its drug 
interaction and precautions, however, does not provide a 
medical nexus between this veteran's service and his heart 
condition.  See Libertine v. Brown, 9 Vet. App. 521, 522-523 
(1996).  

Private treatment records from 1990 though 2002 reflect that 
the veteran has a number of heart issues, including 
paroxysmal atrial fibrillation, coronary artery disease and 
myocardial infarction.  VA treatment records from 2004 to 
2007 also show current diagnoses for a number of heart 
conditions, including atrial fibrillation, coronary artery 
disease and old myocardial infarction.  Neither VA treatment 
records nor private medical records address the etiology of 
the veteran's heart condition.

A July 2007 VA examiner, who reviewed the veteran's entire 
claims file and medical records contained therein, reported 
that the veteran provided a history of suffering from atrial 
fibrillation for about 39 years.  He reported complaints of 
chest pain, shortness of breath, fatigue, dizziness and 
feeling numbness and tingling in both feet.  He complained of 
a daily shortness of breath and fatigue.  The veteran also 
reported chronic congestive heart failure and was status post 
cardiac catheter with stent placement times two in 1986 and 
1996.  

Examination revealed that the veteran was an obese male not 
in acute distress with no scars on the chest wall.  
Examination also showed an irregular cardiac rhythm.  
Peripheral pulse examination showed dorsalis pedis and 
posterior tibial pulses were 1+ bilaterally.  The examiner 
then listed a large number of medical records that he 
reviewed before drafting his report.  The examiner diagnosed 
the veteran with chronic atrial fibrillation, coronary artery 
disease, and status post myocardial infarction with cardiac 
catheter with stent placement.  The subjective factors 
involved in the diagnosis included a history of chronic chest 
pain, shortness of breath with myocardial infarction, and a 
positive cardiac catheter with angioplasty.  The veteran has 
a long history of chronic anticoagulation therapy.  Objective 
factors included peripheral edema and irregular cardiac 
rhythm.  

The examiner opined that due to the lack of medical record 
documentation of atrial fibrillation during his service 
period, the veteran's atrial fibrillation and coronary artery 
disease is not related to his military service.  The examiner 
opined that the veteran's atrial fibrillation is very likely 
secondary to his first heart attack around 1989.  The 
examiner explained that atrial fibrillation occurs in about 
five to ten percent of acute myocardial infarction cases of 
atrial ischemia injuries or atrial infarction 
pathophysiologically.  Reviewing the veteran's service 
treatment records, the examiner found no evidence of a 
cardiovascular condition during his service period.  There 
was no documentation of abnormal EKG or chest pain or any 
other cardiac condition.  The examiner did note that the 
veteran was positive for anaphylactic reaction presented as 
generalized urticaria presentation during his service period.  
The examiner opined that from his review of all the records, 
the examiner believes that the veteran started to have a 
first episode of a heart attack around 1989 and between 1989 
and 1990 he started to have chronic atrial fibrillation.  

During the veteran's May 2008 hearing, he testified about the 
circumstances of the allergic reaction in service that caused 
him to be hospitalized.  The veteran indicated he was not 
aware of any notations or studies done regarding his heart, 
but couldn't be sure as he believes certain service treatment 
records have not been made available to him.  The veteran's 
representative noted that the veteran is allergic to 
penicillin not aspirin, and that some of the records may be 
missing in regards to the veteran's nine day hospital stay.  
The veteran testified that his wife told him he first had an 
irregular heartbeat in 1969.  The veteran's representative 
asked that the record be held open for sixty days in order to 
get an opinion from the veteran's current treating 
cardiologist.  The veteran talked about suffering from 
constant fatigue and that there is no record of any heart 
problems in his family.  The Board notes that the veteran did 
not submit a medical opinion regarding the etiology of his 
heart condition.  

While the veteran has stated his belief that the his current 
heart problems were caused when he was given a shot of 
penicillin, which caused anaphylactic shock and a coma during 
service, as a layperson he is not qualified to furnish a 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In this case the veteran has a current diagnosis of chronic 
atrial fibrillation, coronary artery disease, and status post 
myocardial infarction with cardiac catheter with stent 
placement.  The question that must be answered is whether or 
not the veteran's current heart conditions are related to his 
military service.  The veteran reports that he had an 
allergic reaction to food in service and was given a shot of 
penicillin, which caused anaphylactic shock and a coma.  The 
veteran believes this was the cause of his heart condition.  
Although there is a record of the veteran's hospitalization 
in November 1966, they do not reveal any complaints, 
treatment or diagnoses regarding his heart.  In addition, 
there are no other treatment records documenting any heart 
trouble suffered by the veteran while in service.  His 
separation examination is negative for any complaints or 
notation of heart trouble.   There is no medical evidence or 
opinion linking the veteran's current heart conditions his 
military service.  Not only is there no medical evidence in 
support of the veteran's claim, but there is also medical 
evidence against the veteran's claim.  As noted above, in 
July 2007 a VA examiner found, after reviewing the veteran's 
claims file and medical records, that the veteran's current 
diagnosis is chronic atrial fibrillation, coronary artery 
disease, and status post myocardial infarction with cardiac 
catheter with stent placement.  The examiner opined that the 
veteran's current atrial fibrillation and coronary artery 
disease is not related to his service.  The examiner opined 
that the veteran's atrial fibrillation is very likely 
secondary to his first heart attack, which was suffered 
around 1989.  

While the veteran has asserted that his doctor at the VA 
medical center in Spokane concurs with him that it is 
possible to develop an arrhythmia including atrial 
fibrillation as a result of anaphylactic shock, there is no 
written opinion with rationale that reflects this.  In 
addition, even what the veteran indicates the doctor stated 
does not directly relate the veteran's current heart 
condition with his military service.  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  In this case there is no medical evidence showing a 
heart condition during service.  There is also no competent 
medical evidence linking the veteran's current heart 
conditions to the veteran's military service.  For the Board 
to conclude that the appellant's heart condition had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection a heart condition, to include atrial fibrillation 
and coronary artery disease, must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
heart condition, to include atrial fibrillation and coronary 
artery disease, by a letter in November 2003 before the 
adverse rating decisions that are the subject of this appeal.  
In June 2007 the veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the veteran concerning his claim.

As noted above, the veteran contends his complete service 
treatment records (STRs) are not available.  VA has obtained 
all available STRs, which is supported by the veteran's many 
attempts to obtain additional STRs over the years.  The 
veteran has sent numerous letters to the National Personnel 
Record Center, VA and the Department of the Army at Fort 
Riley, Kansas.  The responses sent by the organizations 
indicate that the organizations have provided all the records 
in their possession.  The Board is satisfied that the RO has 
taken all necessary steps to secure STRs and, given the 
responses from the NPRC and the Department of the Army to the 
veteran's requests, additional efforts would be futile.  
38 U.S.C.A. § 5103A(b).  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as the available private records identified by the 
veteran that he has authorized VA to obtain.  The record 
contains his VA treatment records, as well as medical 
treatise evidence submitted by the veteran.  The veteran was 
also given a VA examination, with medical opinion, in 
connection with the claim.  The veteran testified before the 
undersigned at a travel board hearing.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a heart condition, to include atrial 
fibrillation and coronary artery disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


